Citation Nr: 1134765	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 1990 and from October 1990 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2008 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In February 2008, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed sleep apnea to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, sleep apnea was incurred during the Veteran's period of active duty service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran and his representative contend that his currently diagnosed sleep apnea had its onset in service or is the proximate result of his service-connected asthma.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current sleep apnea cannot be reasonably disassociated from his service.  In this respect, the Board acknowledges the April 2009 VA examiner's opinion that it was medically impossible to determine exactly when the Veteran's sleep apnea symptoms began.  The examiner noted that there was no evidence of any complaints or treatment for sleep apnea during his short period of service.  However, the examiner further noted that he had interviewed and examined many veterans over the years that had complaints of obstructive sleep apnea that were "not attended to or brought to light," and that the Veteran's history of these symptoms, the progression of the symptoms, time frame and comments made by family members "would be consistent."  Although a VA June 1997 sleep study was negative for a sleep disorder, a subsequent June 2006 VA sleep study revealed severe sleep apnea.  During his February 2008 personal hearing, the Veteran testified that he was tired all the time during his active duty service and that he fell asleep when he wasn't suppose too.  He also testified that other soldiers told him that he snored loudly and that he had strange sleep patterns.  At his April 2009 VA examination, the Veteran also reported that he had apneic episodes and snoring while on active duty.  The Board finds the Veteran's statements and his testimony regarding sleep apnea symptoms in service to be credible as he is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Under these circumstances, the Board cannot conclude, given this evidence, that the preponderance of the evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that there is an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's currently diagnosed sleep apnea had its onset during service.  Accordingly, with resolution of all doubt in the Veteran's favor, entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for sleep apnea is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


